Judge Clark
dissenting:
The court’s instruction to juror Houck that the three questions would call for the same response was error since the juror had the right to disagree at that time even though he had agreed to the verdict when reached in the jury room. Though given during the poll of the jurors relative to the verdict rendered in the case against the defendant Conner, the instruction was never corrected. Under these circumstances juror Houck could have understood that he was required to then assent to the verdict if he theretofore agreed. In my opinion the error was not harmless beyond a reasonable doubt.